Citation Nr: 1518142	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to service-connected lumbosacral strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected lumbosacral strain with limited motion of the thoracic spine and right knee patellofemoral pain syndrome with instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984, and from March 1986 to March 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Migraine Headaches

The Veteran is seeking service connection for migraine headaches.  He contends that his headache condition developed secondary to his service-connected lumbosacral strain.

The Veteran's VA treatment records show that his first post-service complaint of migraine headaches was in November 2009, more than nine years after the last treatment for headaches during service.  Specifically, the Veteran reported that his headaches were caused by his non-service connected neck pain resulting from poor posture.  He was also treated for tension headaches in March 2010 and for a migraine headache in March 2011.

At his April 2011 VA examination, the Veteran reported that he started having headaches in 2006.  He indicated that these headaches started from the neck, eventually involved the entire head, and manifested as a constant throbbing characterized as a 9/10 in terms of intensity.  He also reported experiencing photophobia and indicated that his headaches were aggravated by any actions that put pressure on his neck.  He indicated that his headaches occurred weekly, usually lasted for hours, and were prostrating.  The VA examiner provided a diagnosis of migraine headaches.

In July 2011, the same VA examiner was asked to provide a medical opinion addressing the etiology of the Veteran's migraine headache condition.  Based on a review of the claims file, the VA examiner opined that it was "less likely as not (less than 50/50 probability) that his headache[s] [were] caused by or the result of his lumbosacral strain."  In support of this opinion, the examiner stated that the Veteran's service treatment records showed that he had tension headaches in 1996 and a headache due to otitis externa in 2000.  The examiner also stated that the Veteran's post-service records showed that he had a headache in November 2009 due to poor posture from his non-service connected neck pain.  The examiner further reasoned that the Veteran's back pain started in 1986 during service.  

The Board finds that April 2011/July 2011 VA examiner's supporting rationale does not adequately address whether the Veteran's migraine headaches are caused or aggravated by his service-connected lumbosacral strain.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Moreover, even if the Veteran's migraine headaches were not considered to be related to his service-connected lumbosacral strain, the VA examiner failed to address whether the Veteran's current migraine headaches were related to his military service or any headaches experienced therein.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (finding that Veteran is not precluded from establishing service connection with proof of direct causation).

Under these circumstances, the Veteran must be afforded an appropriate examination addressing whether his current migraine headaches are related to his military service; or alternatively, to his service-connected lumbosacral strain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate).  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

B.  Acquired Psychiatric Disorder

The Veteran seeking service connection for an acquired psychiatric disorder, to include as due to his service-connected lumbosacral strain with limited motion of the thoracic spine and right knee patellofemoral pain syndrome with instability.

A review of the Veteran's VA treatment records reveals that a nurse practitioner, C. P., diagnosed the Veteran as having bipolar I disorder, mixed with psychotic features.  C. P. provided these diagnoses in September 2010, August 2011, January 2012, February 2012, March 2012, and May 2012.  However, C. P. did not provide any medical opinions linking bipolar disorder to the Veteran's military service or to his service-connected back and leg disorders.

At his April 2011 VA psychiatric examination, the Veteran was provided a formal diagnosis of mood disorder, with predominately depressive features, and intermittent explosive disorder.  The examiner noted that the onset and duration of purported "manic" symptoms did not support a diagnosis of bipolar disorder, but found that "the mood disorder [was] not service connected, nor [was] it the result of service connected knee and back problems or non-service related neck problems."  In support of this opinion, the examiner indicated that the Veteran initially stated that his depressive symptoms were due to his neck pain but then he later reported that his depression began in high school.  The examiner also noted that the Veteran attributed his depression to his back and leg pain.  However, the VA examiner did not provide any reasoning as to why the Veteran's mood disorder was "not service connected."  

In a July 2011 addendum opinion, the same VA examiner reviewed the Veteran's claims file and then opined that "permanent worsening of the diagnosed mood disorder [was] less likely as not (less than 50% probability) beyond natural progression of the condition."  The examiner stated that this was shown by waxing and waning of mood symptoms that coincided with substance abuse as well as medication management and psychosocial problems as opposed to pain alone.  The examiner further stated that "[a]lthough rated disabilities for the right knee and back may have aggravated depressive symptoms at times, any aggravation [was] not permanent as shown by improved functioning under well-managed medications and healthy behaviors such as abstinence from alcohol."  Finally, the examiner reiterated his prior medical opinion that "the mood disorder [was] not service connected, nor [was] it the result of service connected knee and back problems or non-service related neck problems."  Once again, the VA examiner failed to provide any rationale as to why the Veteran's mood disorder was "not service connected."  

Under these circumstances, the Veteran must be afforded an appropriate examination addressing the nature and etiology of the Veteran's previously and currently diagnosed acquired psychiatric disorders, including his mood disorder, intermittent explosive disorder, and bipolar disorder.  See Barr, 21 Vet. App. at 311.  Based on an appropriate clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements about having symptoms of depression since high school, the examiner must address whether any currently or previously diagnosed acquired psychiatric disorder preexisted the Veteran's military service from December 1980 to December 1984.  If the examiner finds that any currently diagnosed acquired psychiatric disorder preexisted service, the examiner must state upon what factual evidence in the record this finding was made.  If the examiner finds that any previously or currently diagnosed acquired psychiatric disorder preexisted service, the examiner must determine whether any acquired psychiatric disorder increased in severity beyond the normal progression during active military service.  If the examiner finds that any previously or currently diagnosed acquired psychiatric disorder increased in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence in the record this finding was made.  If the examiner finds that any previously or currently diagnosed acquired psychiatric disorder did not increase in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence or lack thereof, in the record this finding was made.  If the examiner determines that any previously or currently diagnosed acquired psychiatric disorder did not preexist the Veteran's military service, the examiner must provide an opinion as to whether any currently or previously diagnosed acquired psychiatric disorders are related his military service.  The examiner must also indicate whether any currently or previously diagnosed acquired psychiatric disorders are proximately due to or aggravated by his service-connected lumbosacral strain with limited motion of the thoracic spine and right knee patellofemoral pain syndrome with instability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for migraines and an acquired psychiatric disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.
2.  Thereafter, the Veteran must be provided an appropriate examination to determine whether his current migraine headaches are related to his military service; or alternatively, to his service-connected lumbosacral strain.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on an appropriate clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address whether his current migraine headaches are related to his military service; or alternatively, to his service-connected lumbosacral strain.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be afforded an appropriate examination to determine whether any previously or currently diagnosed acquired psychiatric disorder, including a mood disorder, intermittent explosive disorder, and bipolar disorder, is related to his military service or to his service-connected lumbosacral strain with limited motion of the thoracic spine and right knee patellofemoral pain syndrome with instability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on an appropriate clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements about having symptoms of depression since high school, the examiner must address whether any currently or previously diagnosed acquired psychiatric disorder preexisted the Veteran's military service from December 1980 to December 1984.  If the examiner finds that any currently diagnosed acquired psychiatric disorder preexisted service, the examiner must state upon what factual evidence in the record this finding was made.  

If the examiner finds that any previously or currently diagnosed acquired psychiatric disorder preexisted service, the examiner must determine whether the acquired psychiatric disorder increased in severity beyond the normal progression during active military service.  If the examiner finds that any previously or currently diagnosed acquired psychiatric disorder increased in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence in the record this finding was made.  If the examiner finds that any previously or currently diagnosed acquired psychiatric disorder did not increase in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence or lack thereof, in the record this finding was made.

If the examiner determines that any previously or currently diagnosed acquired psychiatric disorder did not preexist the Veteran's military service, the examiner must provide an opinion as to whether any currently or previously diagnosed acquired psychiatric disorders are related his military service.  The examiner must also indicate whether any currently or previously diagnosed acquired psychiatric disorders are proximately due to or aggravated by his service-connected lumbosacral strain with limited motion of the thoracic spine and right knee patellofemoral pain syndrome with instability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The examination reports must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

